COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Bray and Senior Judge Duff
Argued at Alexandria, Virginia


D. MICHAEL INGRAM
                                             MEMORANDUM OPINION *
v.   Record No. 1158-95-4                        PER CURIAM
                                                MAY 21, 1996
DONNA SNARR-INGRAM


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                      Paul F. Sheridan, Judge
           D. Michael Ingram, pro se.

           No brief or argument for appellee.



     Code § 20-108.2(G)(3) provides, in shared custody cases,

that the amount of child support to be paid is the difference

between the amounts owed by each parent to the other parent, with

the parent owing the larger amount paying the difference to the

other.   We reject the appellee's assertion that the money is

owing to the child, not the other parent.

     From the record before us it appears that the terms of the

statute were not followed in calculating the amount of the child

support.   The order appealed from is reversed and remanded.

     It is also unclear from the record whether the appellant's

second issue, viz., the amount of the appellee's health insurance
costs, has merit.    Upon remand the trial court shall make a

factual finding, based upon additional evidence, if necessary, as

to the actual health costs incurred.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Accordingly, the decision of the trial court is reversed and

remanded for further proceedings consistent with this opinion.
                                             Reversed and
                                   remanded.




                                2